Citation Nr: 1327567	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  00-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979 and from January 1981 to May 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2003, the Veteran testified before a member of the Board at the RO.  In November 2003, the Board remanded this claim for further development.  In April 2009, the Veteran appeared before the undersigned Veterans Law Judge via videoconference.  In June 2009, July 2011, and March 2012, the Board again remanded the claim for further development.  

The Board notes the issue of whether an overpayment in the calculated amount of $2,082.50 was properly created based on a decision to reduce the Veteran's disability compensation due to incarceration following conviction for a felony, and the issue of a contested claim for apportionment of the Veteran's benefits will be addressed in separate decisions.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran has had hearings before two different Veterans Law Judges (VLJs) regarding the claim for a rating in excess of 30 percent for a right wrist disability.
 
The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707  (2012).  A Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal in a three member panel.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

A letter was sent to the Veteran in March 2013 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In April 2013, the Veteran responded that he wanted to appear at a hearing at the RO before a third VLJ.  Therefore, a remand of the appeal is necessary to afford the Veteran the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO and provide him the appropriate notice.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

